STAKELY, Justice.
This Court has held that an appeal must be dismissed where the record fails to show the organization of the court as required by Rule 24 of the Supreme Court (old Rule 26). Title 7, 1955 Cumulative Pocket Part, Code of 1940. This matter is jurisdictional and the court must take notice of it ex mero motu. West v. Camp, 264 Ala. 644, 89 So.2d 170; Glenn v. Sutton, 265 Ala. 154, 90 So.2d 227; McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924.
Appeal dismissed.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.